550 P.2d 758 (1976)
STATE of Oregon, Respondent,
v.
Thomas Lee ROBINSON, Appellant.
Court of Appeals of Oregon.
Argued and Submitted May 24, 1976.
Decided June 14, 1976.
H. David Price, Salem, argued the cause and filed the brief for appellant.
James A. Hill, Jr., Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Lee Johnson, Atty. Gen., and W. Michael Gillette, Sol. Gen., Salem.
Before SCHWAB, C.J., and FORT and LEE, JJ.
PER CURIAM.
Defendant, having been convicted of murder upon trial by jury, contends on appeal that his trial counsel was incompetent. This issue, except in rare instances, is one which can be properly resolved only in a postconviction proceeding in which evidence can be taken. See, Turner v. Cupp, 1 Or. App. 596, 465 P.2d 249 (1970). This is not one of those rare instances.
Affirmed.